 Case: 4:20-cv-01099-PLC Doc. #: 40 Filed: 04/16/21 Page: 1 of 8 PageID #: 192


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 TROY ALAN STILLS,                                )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )              No. 4:20-CV-1099-PLC
                                                  )
 ROBERT SIMPSON, et al.,                          )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court following a letter [ECF No. 37] filed by Plaintiff Troy Alan

Stills, who is proceeding pro se and in forma pauperis, as well as Defendant Canyon Goodbar’s

request for extension of time to file an answer [ECF No. 39]. Plaintiff’s letter addresses three

separate matters. First, in response to the March 19, 2021 Order (“the Order”) [ECF No. 30],

Plaintiff provides the Court with two potential addresses for service of summons and first amended

complaint on Defendant Randy Brooks. Second, Plaintiff states he has not received a copy of

Defendant Robert Simpson’s answers to the original complaint [ECF No. 29] and first amended

complaint [ECF No. 34]. Third, Plaintiff asks the Court to reconsider the Order to the extent it

denied Plaintiff leave to add a false arrest claim against Defendant Simpson. Defendant Goodbar’s

request seeks an additional two weeks, or until April 29, 2021, to file his answer to Plaintiff’s first

amended complaint.

                                            Background

       Plaintiff’s lawsuit arises out of his December 29, 2019 arrest. By the Order, the Court

granted in part and denied in part Plaintiff’s motion for leave to amend his original complaint [ECF

No. 27]. Prior to amendment, Plaintiff presented in his pending original complaint only an

excessive force claim against Defendant Robert Simpson sued in his individual capacity. See
 Case: 4:20-cv-01099-PLC Doc. #: 40 Filed: 04/16/21 Page: 2 of 8 PageID #: 193


Mem. and Order, and Order of Partial Dismissal, both filed Dec. 9, 2020 [ECF Nos. 11 and 12,

respectively]. Plaintiff alleged Defendant Simpson was, during the relevant time, a police officer

with the City of Salem, Missouri. By the Order, the Court allowed Plaintiff to add two Defendants

sued in their individual capacities only: Randy Brooks, allegedly a Corporal in the Police

Department of the City of Salem, Missouri, during the relevant time and Canyon Goodbar,

allegedly a deputy with the Dent County, Missouri Sheriff’s Department during the relevant time.

       In the Order, the Court also denied Plaintiff leave to add a claim against Defendant Simpson

for false arrest (Count 2 of the proposed amended complaint), and permitted Plaintiff to pursue the

following claims: excessive force against Defendant Simpson (Count 1); failure to intervene

against Defendant Brooks (Count 3); excessive force against Defendant Goodbar (Count 4); and

failure to intervene against Defendants Simpson and Brooks (Count 5). Due to Plaintiff’s in forma

pauperis status, the Court directed the Clerk to issue summonses and the United States Marshal’s

Office to serve Plaintiff’s first amended complaint on Defendants Simpson and Goodbar, for

whom addresses were available. Additionally, the Court gave Plaintiff thirty days to provide an

address for service on Defendant Brooks. The docket sheet reflects that: (1) Defendant Simpson

filed an answer to the first amended complaint; and (2) Defendant Goodbar’s counsel filed an entry

of appearance with the request for an extension of time to file an answer.

                            Service of process on Defendant Brooks

       In his letter, Plaintiff expresses uncertainty regarding the correct address for Defendant

Brooks and provides two “possible” options: (1) the Salem, Missouri Police Department, and (2)

an address that may be a residence. Because Plaintiff is proceeding in forma pauperis, the Court

directs the Clerk of Court to issue summonses and the United States Marshal’s Office to serve

process and first amended complaint on Defendant Brooks at both addresses provided by Plaintiff.

See Fed. R. Civ. P. 4(c)(3). To protect Defendant Brooks’ privacy, in case the second address is



                                               -2-
 Case: 4:20-cv-01099-PLC Doc. #: 40 Filed: 04/16/21 Page: 3 of 8 PageID #: 194


his residence, the Court directs the Clerk to file under seal Plaintiff’s letter [ECF No. 37], which

contains the second address. See, e.g., Melillo v. Melillo, No. 20-CV-1777 (PJS/DTS), 2020 WL

6797368, at *3 (D. Minn. Nov. 19, 2020) (United States Magistrate Judge order requiring, in

relevant part, the continued sealing of the complaint because it contained the plaintiff’s home

address), contemporaneous report and recommendation addressing other issues adopted over

objection by United States District Judge, 2021 WL 373451 (D. Minn. Feb. 3, 2021); Kulhanek v.

Griffith, 4:17-CV-2431 JAR, 2019 WL 1198911, at *3 (E.D. Mo. Mar. 14, 2019) (requiring the

defendants’ counsel to provide a defendant individual’s “last known home address” under seal so

the United States Marshal’s Office could “effectuate service of summons” on that defendant).

                      Plaintiff’s receipt of Defendant Simpson’s answers

       Plaintiff states in his letter that he has not received a copy of self-represented Defendant

Simpson’s answers to the original complaint [ECF No. 29] and first amended complaint [ECF No.

34]. Neither of self-represented Defendant Simpson’s answers contain a certificate of service

stating that a copy of the answer was served on Plaintiff by mailing it to Plaintiff at his address of

record (which at this time is: Fulton Reception & Diagnostic Center, P.O. Box 190, Fulton, MO,

65251). The Court also notes that Plaintiff’s letter, which was filed after Defendant Simpson filed

his answer to the first amended complaint and which seeks Court-ordered relief, does not include

a certificate of service regarding service of the letter on Defendant Simpson.

       Federal Rule of Civil Procedure 5 requires service of all papers, including responsive

pleadings (such as an answer) and any motion (defined as “a request for a court order”), on “every

party” who has appeared in the case. Fed. R. Civ. P. 5(a)(1) and 5(a)(2); see Fed. R. Civ. P. 7(a)(2)

and 7(b)(1). When a paper “is served by filing it with the court’s electronic-filing system,” then a

certificate of service need not accompany the filed material. Fed. R. Civ. P. 5(d)(1)(B); Eastern

District of Missouri Local Rule 2.12(A). When, however, “a paper that is required to be served is



                                                -3-
 Case: 4:20-cv-01099-PLC Doc. #: 40 Filed: 04/16/21 Page: 4 of 8 PageID #: 195


served by other means,” then “if the paper is filed, a certificate of service must be filed with it or

within a reasonable time after service.” Fed. R. Civ. P. 5(d)(1)(B)(i).

       A paper may be served on another litigant by electronically filing the paper only when the

recipient may electronically receive materials filed in Court. Review of the docket sheet reveals

that self-represented Defendant Simpson receives communications through an email address.

Therefore, Defendant Simpson is served by the Court’s electronic-filing system, and materials

electronically filed of record need not include a certificate of service with respect to him. See,

e.g., Fed. R. Civ. P. 5(b)(2)(D)-(F).

       At this point, the record reflects that Plaintiff, who is a state prisoner, receives

communications only through regular mail to his correctional facility address and not through

electronic means. Any material filed of record that must be served on Plaintiff, therefore, must

contain a certificate of service stating the date the material was mailed to Plaintiff and the address

to which the material was mailed. See, e.g. Fed. R. Civ. P. 5(b)(2)(C). Importantly, when a filed

paper is mailed to a litigant, “service is complete upon mailing.” Id.

       Self-represented litigants are not excused from complying with the Federal Rules of Civil

Procedure, “even without affirmative notice of the application of the rules to his case.” Bennett v.

Dr. Pepper/Seven Up, Inc., 295 F.3d 805, 808 (8th Cir. 2002). See also Bunch v. University of

Ark. Bd. of Trustees, 863 F.3d 1062, 1067 (8th Cir. 2017) (party’s “status as a pro se litigant did

not excuse [that litigant] from following the local rules”); Soliman v. Johanns, 412 F.3d 920, 922

(8th Cir. 2005) (“Even pro se litigants must comply with court rules and directives”); Lindstedt v.

City of Granby, 238 F.3d 933, 937 (8th Cir. 2000) (per curiam) (“[a] pro se litigant is bound by

the litigation rules as is a lawyer”); Ackra Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852,

856-57 (8th Cir. 1996) (“In general, pro se representation does not excuse a party from complying

with a court’s orders and with the Federal Rules of Civil Procedure”); Schooley v. Kennedy, 712



                                                -4-
 Case: 4:20-cv-01099-PLC Doc. #: 40 Filed: 04/16/21 Page: 5 of 8 PageID #: 196


F.2d 372, 373 (8th Cir. 1983) (“pro se litigants are not excused from compliance with relevant

rules of the procedural and substantive law”). The answers filed by Defendant Simpson do not

include a statement that Defendant Simpson mailed a paper copy of the answers to Plaintiff at the

correctional facility address set forth above. Therefore, the Court directs Defendant Simpson to

mail his answers to Plaintiff, if he has not already done so, and to file appropriate certificates of

service reporting (1) the date(s) of mailing and (2) the address to which the answers were mailed.

                             Plaintiff’s request for reconsideration

       Plaintiff states in his letter that the “Court denied [his] False Arrest claim but [he] would

like to make an argu[]ment and request re-consideration[.]” [ECF No. 37 at 3] As a preliminary

matter, the Court notes that this request in the form of a letter is not appropriate. See Fed. R. Civ.

P. 7(b); Eastern District of Missouri Local Rule 4.04(A). In the interest of judicial efficiency,

however, the Court construes this part of the letter as a motion for reconsideration. In the future,

Plaintiff (as well as any other party) shall communicate any request he may have for a Court order

only by motion. Id.

       In his motion to amend his original complaint [ECF No. 27], Plaintiff sought, among other

things, to add a false arrest claim against Defendant Simpson. In its Order, the Court denied this

request:

       Plaintiff alleges Defendant Simpson effectuated a false arrest because he “arrested
       the wrong person.” [ECF No. 27-1 at 4]. This claim is barred by Heck v.
       Humphrey, 512 U.S. 477 (1994). In Heck, the Supreme Court held that a prisoner
       may not recover damages in a § 1983 suit where the judgment would necessarily
       imply the invalidity of his conviction, continued imprisonment, or sentences unless
       the convictions or sentences have been reversed, expunged, or called into question
       by issuance of a writ of habeas corpus. Id. at 486-87; Schafer v. Moore, 46 F.3d
       43, 45 (8th Cir. 1995) [(per curiam)]. Here, Plaintiff has not shown that his
       convictions or sentences have been reversed, expunged, or called into question by
       issuance of a writ of habeas corpus. To the contrary, on February 3, 2021, Plaintiff
       pled guilty [in] the underlying state criminal action, in which he was charged with
       domestic assault and resisting arrest. See State v. Stills, Case No. 19DE-CR00624-
       02 (Cir. Ct. Crawford C[n]ty., Missouri). Accordingly, the Court will not permit



                                                -5-
  Case: 4:20-cv-01099-PLC Doc. #: 40 Filed: 04/16/21 Page: 6 of 8 PageID #: 197


         him to amend his complaint to add a claim of false arrest against Defendant
         Simpson.

Mem. and Order, filed Mar. 19, 2021 [ECF No. 30].

         As support for his motion for reconsideration, Plaintiff argues the Court should have

permitted him to amend his complaint to add a false arrest claim because he “rejected guilt in an

Alford Plea” 1 in the underlying state criminal case [ECF No. 37 at 3]. Contrary to Plaintiff’s

argument, the fact Plaintiff’s underlying conviction is based on an Alford plea does not foreclose

application of the Heck bar to a Section 1983 claim. See Havens v. Johnson, 783 F.3d 776, 777,

784 (10th Cir. 2015) (“the Heck doctrine derives from the existence of a valid conviction, not the

mechanism by which the conviction was obtained (such as admissions by the defendant), so it is

irrelevant that [the plaintiff] entered an Alford plea”); Green v. Chvala, 567 Fed. Appx. 458, 459

(7th Cir. 2014) (unpublished order) (observing the plaintiff’s “Alford plea does not nullify the

Heck bar . . . [for l]ike any plea, an Alford plea results in a conviction to which Heck applies”);

Ojegba v. Murphy, 178 Fed. Appx. 888, 888 (11th Cir. 2006) (unpublished per curiam opinion)

(finding an “Alford plea of no consequence” when deciding whether Heck barred a Section 1983

claim); Ballard v. Burton, 444 F.3d 391, 396-97 (5th Cir. 2006) (“hold[ing] that a conviction based

on an Alford plea can be used to impose Heck’s favorable termination rule”); Smithart v. Towery,

79 F.3d 951, 952 (9th Cir. 1996) (per curiam) (after the plaintiff’s Alford plea, applying Heck to

bar one of the plaintiff’s Section 1983 claims). Therefore, the Court denies without prejudice

Plaintiff’s motion for reconsideration of the Order denying Plaintiff leave to add a Section 1983

false arrest claim against Defendant Simpson because Plaintiff has not alleged or shown that his



           1
              In North Carolina v. Alford, 400 U.S. 25 (1970), the Supreme Court concluded that “an express admission
of guilt . . . is not a constitutional requisite to the imposition of criminal penalty. An individual accused of crime may
voluntarily, knowingly, and understandingly consent to the imposition of a prison sentence even if he is unwilling or
unable to admit his participation in the acts constituting the crime,” when the individual is advised by counsel and the
record “contains strong evidence of [the individual’s] actual guilt.” Id. at 37.



                                                          -6-
 Case: 4:20-cv-01099-PLC Doc. #: 40 Filed: 04/16/21 Page: 7 of 8 PageID #: 198


state court conviction has been reversed, expunged, or called into question. See, e.g., Potter v.

Lineback, No. 4:18-cv-235-AGF, 2020 WL 418548, at *7 (E.D. Mo. Jan. 27, 2020) (finding the

plaintiff’s Section 1983 claim for false arrest barred by Heck regardless of the plaintiff’s Alford

plea); Bell v. Ste. Genevieve Cnty., No. 1-14-CV-94 SNLJ, 2015 WL 6459691, at *3 (E.D. Mo.

Oct. 26, 2015) (finding the plaintiff’s Section 1983 claim for false arrest, among others, barred by

Heck regardless of the plaintiff’s Alford plea).

                        Defendant Goodbar’s extension to file an answer

       Defendant Goodbar seeks a two-week extension, or until April 29, 2021, to file his answer

to Plaintiff’s first amended complaint. Because Local Rule 4.01(B) gives opponents fourteen days

to file a response to this motion, which does not state it is unopposed, and the opponents in this

case are self-represented, the Court sets a deadline for the filing of any opposition to the extension.

If no opposition to the extension is timely filed, the Court will grant Defendant Goodbar’s request.

       The Court reminds all parties that requests for a Court order must be made through a motion

filed of record and served on all other parties in the case. See Fed. R. Civ. P. 7(b). The Court may

strike from the record any litigant’s future “request,” letter, or other document seeking a Court

order that is not a motion. Additionally, motions and other materials filed in Court must be served

on the other parties, with service on the self-represented Plaintiff effected by mailing the filed

material to Plaintiff at his address of record and by filing a certificate of such service.

       Accordingly, after careful consideration,

       IT IS HEREBY ORDERED that the Clerk of Court shall issue summonses and effectuate

service of process via the United States Marshal’s Office upon Defendant Randy Brooks in his

individual capacity at the Salem Police Department, 500 North Jackson Street, Salem, Missouri

65560 and at the second address provided in Plaintiff’s recent letter [ECF No. 37], which the Clerk

shall file and maintain UNDER SEAL.



                                                   -7-
 Case: 4:20-cv-01099-PLC Doc. #: 40 Filed: 04/16/21 Page: 8 of 8 PageID #: 199


       IT IS FURTHER ORDERED that, within thirty (30) days after this Memorandum

and Order, Defendant Robert Simpson shall: (1) mail to Plaintiff at his correctional facility a

paper copy of Defendant Simpson’s answers to Plaintiff’s original and first amended complaints,

if Defendant Simpson has not already done so, and (2) file certificates of service stating the date(s)

of the mailing(s) and the address to which the answers were mailed.

       IT IS FURTHER ORDERED that Plaintiff’s letter [ECF No. 37], to the extent it is

construed as a motion for reconsideration of the Order disallowing Plaintiff’s addition of a false

arrest claim against Defendant Simpson, is DENIED without prejudice.

       IT IS FINALLY ORDERED that any opposition to allowing Defendant Goodbar to file

his answer by April 29, 2021, shall be filed on or before April 22, 2021. Absent opposition, the

Court will grant Goodbar’s extension.

       The Court may strike any material filed by a litigant that does not comply with the

provisions of this Memorandum and Order and relevant authority, including the Federal Rules of

Civil Procedure.



                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 16th day of April, 2021




                                                -8-
